Citation Nr: 0709570	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction (impotency).

2.  Entitlement to a higher level of special monthly 
compensation (SMC) due to loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 through April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that the veteran was scheduled for a hearing 
in August 2006.  However, the veteran failed to appear for 
his hearing.  


FINDINGS OF FACT

1.  There is no evidence of penile deformity associated with 
the veteran's service-connected erectile dysfunction.

2.  The veteran has been awarded SMC for loss of use of a 
creative organ in accordance with 38 U.S.C.A. § 1114(k), and 
the competent evidence of residuals of the veteran's radical 
prostatectomy do no warrant any additional or higher award of 
SMC in accordance with the governing laws and regulations.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 
7522 (2006).

2.  The criteria for the assignment of a higher level of SMC 
due to loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.350 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

Following the April 2003 notice letter, the RO granted 
service connection for prostate cancer and erectile 
dysfunction.  At the time, the RO assigned disability ratings 
and effective dates.  As set forth in Dingess, "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated - it has been proven."  The Court further held 
in Dingess that when a claim has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provision is no longer applicable.  Because the veteran's 
claims pertaining to prostate cancer and erectile dysfunction 
have been granted, i.e., proven, and he was assigned an 
initial disability rating and an initial effective date, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of a disability rating and effective date, 
because the claim has already been proven, and the purpose of 
5103(a) has been satisfied, the error was nonprejudicial.

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate the claim for a higher rating by way 
of a statement of the case and supplemental statements of the 
case.  

The Board further notes that the veteran's service medical 
records, VA medical records, and private medical records have 
been obtained.  The veteran was also provided with a VA 
examination.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.




Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

Under 38 C.F.R. § 4.31, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 

By an August 2004 rating decision, the RO granted service 
connection for erectile dysfunction and assigned a 
noncompensable evaluation, effective August 7, 2002.  The 
condition was rated by analogy under Diagnostic Code 7522, 
which pertains to deformity of the penis with loss of 
erectile power, for which a 20 percent evaluation is 
warranted.  The Board notes that there is no other diagnostic 
code that would be more appropriate in rating the veteran's 
disability.  There is no evidence that he has had removal of 
half or more of his penis, or that glands have been removed, 
such that would warrant consideration under Diagnostic Codes 
7520, or 7521, respectively.  Therefore, Diagnostic Code 7522 
is the most appropriate to rate this disability.  
Records from a private hospital dated February 2002 through 
September 2002 revealed that the veteran underwent radical 
prostatectomy in February 2002.  A May 2002 consultation 
report indicated a modest degree of impotence.  The veteran 
was also noted to have normal genatalia, described as 
uncircumcised with bilaterally descended testes that are 
somewhat atrophic.  A follow-up report dated September 2002 
indicated that post-surgery, the veteran had essentially 
normal urination, denied difficulty with bowel movements, and 
had no pain or bleeding.  The veteran complained that his 
sexual function was non-existent.  

VA records dated October 2001 through October 2004 revealed 
treatment for prostate cancer diagnosed in September 2001.  
Records dated November 2003 through January 2005 similarly 
indicated treatment for prostate cancer as well as contained 
complaints of impotence. 

A July 2004 VA examination indicated that the veteran was 
post radical prostatectomy for prostate cancer, and that the 
veteran had undergone radiation therapy 37 times, with the 
last dose being in July 2002.  The veteran also received 
Zoladex injections every three months.  The veteran reported 
no weakness, anorexia, weight loss, frequency of urination, 
or incontinence.  However, the veteran did complain of 
residuals of impotency.  The veteran also complained that he 
was not able to achieve vaginal penetration post-surgery.  
Physical examination of the penis revealed a circumcised male 
with bilateral descended testes.  There were no signs of 
epididymal or spermatic cord tenderness.  There were also no 
signs of penile deformity and seminal vessels were preserved.  
There was no testicular atrophy, and sensation, reflex, and 
peripheral pulses were preserved.  The examiner provided a 
diagnosis of prostate cancer with residuals of impotence.   

Under Diagnostic Code 7522, two distinct elements are 
required for a compensable rating: penile deformity and loss 
of erectile power.  In the instant case, the evidence does 
not show that the veteran has penile deformity.  In this 
regard, a May 2002 post surgery consultation report indicated 
impotence.  The veteran was also noted to have normal 
genatalia, described as uncircumcised with bilaterally 
descended testes that are somewhat atrophic.  A July 2004 VA 
examination indicated that the veteran complained of 
inability to achieve vaginal penetration post-radical 
prostatectomy.  Physical examination of the penis revealed a 
circumcised male with bilateral descended testes.  There were 
no signs of epididymal or spermatic cord tenderness, nor was 
there any penile deformity or testicular atrophy.  Seminal 
vessels, sensation, reflexes, and peripheral pulses were 
preserved.  The examiner provided a diagnosis of prostate 
cancer with residuals of impotence.   

Thus, because the medical evidence does not reflect that the 
veteran suffers from both penile deformity and loss of 
erectile power, the Board finds that he is properly evaluated 
at the noncompensable level for erectile dysfunction.  As 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

In August 2004 the RO granted service connection for prostate 
cancer and, as stated above, for erectile dysfunction.  The 
RO also granted entitlement to SMC based upon the loss of use 
of a creative organ by the same rating decision.  All 
allowances were properly made effective from the date of the 
veteran's initial claim in August 7, 2002.   The veteran has 
asserted that he is entitled to a higher level of SMC for the 
loss of a creative organ.  

If a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs, or one foot, or one hand, or both 
buttocks, or blindness of one eye (having only light 
perception), complete organic aphonia with constant inability 
to communicate by speech, or deafness of both ears, the rate 
of compensation therefore shall be $82 per month for each 
such loss or loss of use independent of any other 
compensation.  This is referred to as an award of special 
monthly compensation (SMC) at the "(k)" rate.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a).

The RO granted SMC at the rate provided at 38 U.S.C.A. 
§ 1114(k) for the loss of use of his creative organ.  There 
is a complete absence of any evidence indicating that the 
veteran qualifies for an additional award of SMC at the 
("k") rate in that he has no loss or loss of use of one 
foot or one hand or both buttocks or blindness of one eye or 
complete organic aphonia with constant inability to speak, or 
deafness of both ears sufficient for an additional award.  
The statute providing for compensable awards of SMC is 
specific, and the veteran has received the single ("k") 
award consistent with the statute.  There is no evidence that 
he meets any criteria sufficient for an additional award or 
any higher award as a result of the loss of a creative organ.  


ORDER

Entitlement to a compensable initial evaluation for erectile 
dysfunction is denied.

Entitlement to a higher level of special monthly compensation 
due to loss of a creative organ is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


